Title: To George Washington from William Vans Murray, 12 December 1792
From: Vans Murray, William
To: Washington, George



Sir,
81 South 3d [Philadelphia] 12 Decr 1792.

As an Inspector of the Eastern Shore Survey of Maryland is, I am informed, speedily to take place I beg leave as the only representative of that Shore now in Congress to place the names of Colonel William Richardson of Caroline county & of Colonel John Eccleston of Dorchester county, before you—Either of these gentlemen whether considered in point of weight of character⟨,⟩ merit of past services, centrality of situation or official qualifications would probably be found superior to most who could be brought to view. They are both much respected—men of firmness & very decided character—& who could in any situation to which their the official duties might be Placed act with a very deciding influence. I have the honour to be Sir with great deference & respect Yr mo. obt sert

W. V. Murray.

